
	
		I
		111th CONGRESS
		2d Session
		H. R. 6180
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2010
			Mr. Hall of New York
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the conservation provisions of the Food Security
		  Act of 1985 to promote the conservation and improvement of the soil, water, and
		  wildlife resources of lands containing muck soils, and for other
		  purposes.
	
	
		1.Muck soils
			 conservationTitle XII of the
			 Food Security Act of 1985 is amended by inserting after section 1240R (16
			 U.S.C. 3839bb–5) the following new section:
			
				1240S.Conservation
				of land containing muck soils
					(a)Establishment of
				programThe Secretary of
				Agriculture shall carry out a conservation program under which the Secretary
				makes payments to assist owners and operators of eligible land specified in
				subsection (b) to conserve and improve the soil, water, and wildlife resources
				of such land.
					(b)Eligible
				landTo be eligible for
				inclusion in the program established under this section, the land must—
						(1)be comprised of soil that qualifies as
				muck, as determined by the Secretary;
						(2)be used for
				production of an agricultural crop;
						(3)have a spring
				cover crop planted in conjunction with the primary agricultural crop referred
				to in paragraph (2);
						(4)have a winter crop
				planted; and
						(5)have ditch banks
				seeded with grass that is maintained on a year-round basis.
						(c)Payment
				amountsThe Secretary may
				provide payments of not less than $300, but not more than $500, per acre per
				year under the program.
					(d)Authorization of
				AppropriationsThere are authorized to be appropriated to the
				Secretary to carry out the program $50,000,000 for each of fiscal years 2011
				and
				2012.
					.
		
